Title: General Orders, 22 December 1777
From: Washington, George
To: 



Head-Quarters, Valley Forge, Decr 22nd 1777.
Parole.C. Signs


The good of the service requiring at this time, the attention of officers and soldiers to duty, the General orders, that no furloughs be granted to officers above the rank of Captain, but from himself; nor to those below rank, but from the Major General, or Officer commanding the division, they belong to: Non-commissioned Officers and privates may be furloughed by their respective Brigadiers, or officers commanding brigades—But the General does in most express and positive terms, enjoin the Major Generals and Brigadiers, to grant furloughs only in case of absolute necessity, and even then to have proper regard to the state and condition of the regiment and company, before they are given—All furloughs to officers are to be registered by the Adjutant of the regiment; and those to non-commissioned officers and soldiers, by the commanding officer of the company they belong to, or they will not be deemed valid—The strictest punctuality, in returning, at the expiration of their furloughs will be required of all those who obtain them.
Major General Sullivan having obligingly undertaken the direction of a bridge to be built over the Schuylkill, is to be excused from the common duties of the camp.
The old and new field Officers of the day are to be punctual, as to time in their attendance, at the mounting of the picquets, that the duty may go on regularly, and the men not to be detained on the parade—And it is expressly ordered that officers and men, who go on picquet

take their provisions with them, as none will be allowed to come off to get them.
As the proper arming of the officers would add considerable strength to the army, and the officers themselves desire great confidence from being armed in time of action, the General orders every one of them to provide himself with a half-pike or spear, as soon as possible—firearms when made use of with drawing their attention too much from the men; and to be without either, has a very aukward and unofficerlike appearance—That these half-pikes may be of one length and uniformly made, the Brigadiers are to meet at General Maxwell’s quarters to morrow at 10 o’clock in the forenoon and direct their size and form.
That Quarter Master General is to provide a number of pails, that every hut may have one.
Any soldier who shall be found discharging his musket without leave, and in an irregular manner, is to receive 20 lashes immediately on the spot.
At a General Court Martial whereof Col. Grayson was president, held on the 30th of November last, Capt: Duffey was tried on the charge of “Having broke his arrest”—The court having duly weighed the evidence, and the circumstances of the case, are of opinion that Capt: Duffey did break his arrest, by going six miles from camp, without leave of the commanding officer of the regiment, and falls under the penalty of the 20th Article, 14th Section of the articles of war: But as it is not in proof that he did this in order to avoid a trial, or to screen himself from Justice and it appearing in evidence, that he is an excellent officer, and has rose from the station of a soldier to his present rank by merit alone, the Court do in the strongest terms unanimously recommend him to His Excellency’s clemency. The General approves the sentence; but for the reasons assigned in the above recommendation pardons the prisoner, and orders that he go on duty.
The Commander in Chief approves the following sentences of a General Court Martial, whereof Col: Ogden was president, held the 2nd instant—viz.
Captain Vail of the 2nd N. Carolina battalion, charged with “1st Cowardice at the battle of Germantown—2nd with not taking his post when ordered”—was found guilty of the first charge and sentenced to be dismissed from the service; and that his crime, name, place of abode, and punishment, be published in the news-papers in and about the camp, and that particular state from which he came; and that it shall be deemed scandalous for any officer to associate with him—The Court acquit Capt. Vail of the 2nd charge.
Capt. Granburry of the 3rd N. Carolina Battn charged with “1st Neglecting his duty and quitting his command—2nd With misdemeanors 

unbecoming the character of an officer”—was acquitted of both charges.
After Orders. A Captain, Subaltern and twenty men from each brigade, together with the Brigade Commissaries and their waggons, are to parade forthwith in the road and field near the Bake-house by Head Quarters, and take instructions from Col. Stewart, Commissary General of Issues.
Each brigade thro’ the line to furnish a good partizan Captain, two Subs. three Serjeants, three Corporals and fifty privates, all pickt men, fit for annoying the enemy in light parties—Those of the Right Wing to parade at General Sullivan’s quarters, and receive orders from him—those of the left Wing at General Greene’s quarters, and take orders from him—those of the second line and of the N. Carolina Brigade at the park, and take orders from Lord Stirling. The whole to parade immediately and to be furnished with a full supply of ammunition of 40 rounds each.
